COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Weeks Marine, Inc. v. Mario Carlos

Appellate case number:     01-21-00015-CV

Trial court case number: 2020-34256

Trial court:               125th District Court of Harris County

        Appellant, Weeks Marine, Inc., has filed an accelerated appeal from the trial court’s
interlocutory order denying appellant’s plea to the jurisdiction. See TEX. CIV. PRAC. & REM.
CODE § 51.014(a)(7). Section 51.014(b) provides that the filing of this appeal stays the trial. TEX.
CIV. PRAC. & REM. CODE § 51.014(b).
       Appellant has filed an emergency motion asking that we stay all trial court proceedings,
including discovery. Texas Rule of Appellate Procedure 29.3 permits this Court to make orders
necessary to preserve the parties’ rights until disposition of this appeal. See TEX. R. APP. P. 29.3.
        The Court grants appellant’s motion and stays all proceedings in the trial court, including
discovery, except for that discovery necessary to adjudicate the special appearance, pending
disposition of this appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly________________________
                    Acting individually  Acting for the Court


Date: ___January 27, 2021____________